PER CURIAM.
This is an appeal from the entry of a partial summary judgment on the issue of liability in favor of the defendants. Several aspects of the litigation between these parties have been before this court. See Balzebre v. 2600 Douglas, Inc., Fla.App.1972, 270 So.2d 433; Balzebre v. Pearson, Fla.App. 3rd 1973, 271 So.2d 788; Balzebre v. Pearson, Fla.App. 3rd 1973, 273 So.2d 427. The sum of these decisions is that the appellants have been determined not to have the rights they attempt to assert in the cause which was before the trial court and on which the summary judgment was entered. Therefore, upon authority of the opinions above cited, the judgment of the trial court is affirmed.
Affirmed.